Harris, J.,
delivered the opinion of the court.
This is an application by the defendant in error as administrator of Watson, to rent out for the year 1867, the two plantations of decedent in Hinds county, of which' he was seized at the time of his death, under the 1st and 2d sections of the act to *430amend the Probate Court laws, passedNovember, 1865, pp. 140-1, upon the ground that it would be beneficial to all parties in interest.
The record in this case shows that the lands here specified are not in cultivation; that there is now neither mules, farming utensils, nor anything thereon, or in the possession of the administrator, to be leased and hired, except the naked tracts of land.
We think the statute was not designed to embrace such a case ; but that it was designed to amend the Probate laws so as to authorize an executor, administrator, or guardián, under the order of the Probate Court to continue to cultivate the farm of the deceased Toy hiring labor to cultivate the same, so as to make provision for the changed condition of estates resulting from the emancipation of negroes.
And, second, to further amend the old law so as to authorize the representatives of estates to lease and hire to another for a term not exceeding three years at one time, the plantation or farm, mules, farming utensils, c&c., of the estate, instead of working it himself.
It was not designed to complicate estates and administrations by converting waste or wild lands into 'plantations, and the money of the estate into perishable property, and the hire of laborers upon the uncertain chance of working estates out of debt, but to work, or lease and hire existing farms, with the mules, farming utensils, &'o., on them, when beneficial to all parties.
The court below sustained the petition, which was erroneous^
Let the decree be reversed, and petition dismissed.